Citation Nr: 1337654	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-00 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO). 

In May 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This matter was previously denied by the Board in a November 2011 decision.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In a November 2012 Order, the Court vacated that part of the Board's November 2011 decision which denied entitlement to service connection for hypertension, and remanded the issue to the Board for additional development consistent with an October 2012 Joint Motion for Remand (JMR).

In March 2013 and July 2013, the Board remanded the appeal to the agency of original jurisdiction for additional development.  It now returns to the Board for appellate review. 

As noted in the prior remands, in January 2012, the Veteran filed claims to establish service connection for diabetes/statis ulcer and neuropathy of the bilateral upper extremities, both claimed as secondary to service-connected diabetes mellitus, type II.  While it appears that some development has been undertaken with respect to those claims, they have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), and thus, they are not properly before the Board at this time.  Accordingly, those claims are again referred to the AOJ for consideration.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.
This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In July 2013, the Board remanded the appeal so that an opinion could be obtained as to a relationship between the Veteran's hypertension and his exposure to herbicides in service.  This opinion was received in August 2013.  The examiner stated that "[a]t this time presumption available to Veterans with Agent Orange exposure does not include hypertension.  The Veteran has essential hypertension.  At this time there are no PEER REVIWED [sic] REPEATABLE ARTICLES THAT CONCLUDE THAT EXPOSURE TO AGENT ORANGE IS RELATED TO HYPERTENSION."  (emphasis in original).  However, the examiner did not address whether the specific Veteran in this case has hypertension etiologically related to service on a nonpresumptive direct-incurrence basis.  See Combee v. Brown, 34 F.3rd 1039, 1045 (Fed. Cir. 1994).  Additionally, the examiner did not address the research discussed in the July 2007 Health News article submitted by the Veteran that indicated increased prevalence of hypertension among veterans exposed to herbicides.  Therefore, the Board determines that a remand is necessary for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from the August 2013 VA examiner, or if unavailable, an appropriate substitute clinician.  The examiner should review the electronic claims file in its entirety, and the opinion must note that such review occurred.  If it is determined that an opinion cannot be provided without a clinical examination of the Veteran, such examination should be scheduled.  The examiner should then respond to the following:

Is it at least as likely as not that the Veteran's diagnosed hypertension is directly related to his 
active duty service, to include in service exposure to Agent Orange?  The requested opinion should be provided on the basis of consideration of any etiological relationship to service, without consideration of the lack of any presumptive relationship to Agent Orange exposure by VA.

A rationale must be provided for the opinion provided.  The examiner should specifically discuss the scientific research referenced in the July 2007 Health News article submitted by the Veteran that indicated an increased prevalence of hypertension among Veterans exposed to herbicides.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

